Whitfield, J.,
dissenting.
This proceeding seeks to have an assessment of land's adjudged to be void, to have a tax sale certificate can-celled and to obtain appropriate ancillary relief by injunction.
If it be conceded that the allegations of the bill of complaint show such an illegal assessment as to make the tax sale certificate an incipient cloud upon the complainant’s title, the statute authorizes the complainant to redeem its lands from the certificate at any time “before a tax deed is issued therefor, by paying * the face of the certificate of sale, or such portion thereof as the part or interest redeemed shall bear to ihe whole,” etc., the amount being the unpaid taxes on the land redeemed for the given year with interest, etc. Sec. 570, Gen. Stats. 1906.
An exhibit made a part of the bill of complaint shows a plot of land marked “William Garvin,” “Patented March 1, 1881.” This plot as shown contains four irregular sections in two different ranges and explains the assessment as made. Sec. 518, Gen. Stats. 1906.
*297The plot is one body of land partly in Township 20 S., Range 34 East, and partly in Township 20 S., Range 35 East. In the plot are four irregular sections. One is an irregular section in Township 20 S., Range 34 E., numbered 37, and containing 757.81 acres. Another irregular' section in the plot south of said Section 37 is in Township 20 S., R. 34 E., and is numbered 40 and contains 413.62 acres. The plot also contains an irregular section in Township 20 S., R. 35 East, numbered 37 and containing 53S.35 acres. Another irregular section in the plot south of said last mentioned Section 37 is in Township 20 S., Range 35 E., and is numbered 41, containing 285 acres.
A line runs through the plot between the irregular Section 37, in Range 34, and the irregular Section 37, in Range 35, on the north, and said irregular Section 40, in Range 34, and said irregular Section 41, in Range 35, on the south of the said line. The entire plot or -grant contains 1994.78 acres.
The assessment is of the south half of the “grant,” “1,000 acres.” This description and acreage covers the complainant’s two irregular sections, containing 698.02 acres, as well as some portions of the irregular sections north of it. Section 40, Township 20 S., R. 34 E., and Section 41, T. 20 S., R. 35 E., owned by the complainant, are included in the assessment as made; and, under the statute, the owner may redeem the portion of the certificate covering its land. Sec. 570 et seq., Gen. Stats. 1906.
Manifestly it is the duty of the complainant to pay the taxes on' its land; and if it does not do so, and applies to equity to cancel a tax sale certificate on the ground of a misdescription of the property, etc., in the assess-*298meat, it should at least offer to do equity by redeeming its lands from the certificate as authorized by the statute by paying the amount of taxes due by it, but paid by the defendant in purchasing the tax sale certificate. It is not alleged that the taxes covered by the tax certificate were not due on the land. Gage v. Kaufman, 133 U. S. 471, 10 Sup. Ct. Rep. 406; Connors v. City of Detroit, 41 Mich. 128, 1 N. W. Rep. 902; City of Orlando v. Equitable Building & Loan Ass’n, 45 Fla. 507, text 516, 33 South. Rep. 986; 10 R. C. L. 419; Fletcher’s Equity, §91; Holland v. Hotchkiss, 162 Cal. 366, 123 Pac. Rep. 258, L. R. A. 1915C 492. Since this redemption can be made as of right under the statute, the remedy at law is adequate and eminently fair; and as the complainant does not offer to do> equity, the bill of complaint was properly dismissed.
West, J., concurs.